                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              WAYCROSS DIVISION


 MATTHEW JOHN HYLTON,

               Petitioner,                                CIVIL ACTION NO.: 5:19-cv-76

        v.

 PATRICK GARTLAND,

               Respondent.



     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Matthew Hylton (“Hylton”), who was formerly incarcerated at the Folkston

Immigration and Customs Enforcement (“ICE”) Processing Center in Folkston, Georgia, filed a

28 U.S.C. § 2241 Petition for Writ of Habeas Corpus. Doc. 1. Respondent has now filed a

Notice advising the Court Hylton was removed to Jamaica on January 30, 2020. Doc. 20. For

the reasons which follow, I RECOMMEND the Court DENY as moot Hylton’s Petition and

Respondent’s Motion to Dismiss, doc. 10, DIRECT the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENY Hylton leave to appeal in forma

pauperis.

                                       BACKGROUND

       Hylton is a native and citizen of Jamaica, and he entered the United States in August

1993 on a non-immigrant visitor visa. Doc. 10 at 4. On April 10, 2002, Hylton’s status was

changed to a lawful, permanent resident. Id. Hylton submitted a naturalization application on

April 1, 2008, and it was approved on September 2, 2008. Id. Six days before his naturalization

ceremony, Hylton committed armed bank robbery and unlawfully transferred a firearm. Despite
this, Hylton appeared at his naturalization ceremony and declared under penalty of perjury he

had not knowingly committed any crime or offense for which he had not been arrested. Id.

Hylton was convicted of the charged offenses, after entry of a guilty plea, on December 7, 2009.

Id. at 5. Hylton was later convicted of obtaining his citizenship by fraud, and, as a result, his

United States’ citizenship “was revoked, set aside, and declared void.” Id. On January 14, 2019,

ICE charged Hylton with being subject to removal and provided notice that removal proceedings

had been initiated against him. Id. As noted above, Hylton was removed from the United States

to Jamaica on January 30, 2020. Doc. 20; Doc. 20-1 at 3.

                                          DISCUSSION

I.     Whether Hylton’s Petition is Moot

       In his Petition, Hylton states he has been illegally detained by ICE. Doc. 1 at 2. Hylton

contends ICE agents unlawfully arrested him based on an illegal hearing and decision from an

immigration judge. Id. at 5. Hylton asserts he was a naturalized citizen at the time of his

convictions, and 8 U.S.C. § 1227(a)(2)(A)(iii) is not applicable. Id. at 6. In addition, Hylton

asserts he was denied due process during the individualized hearing proceedings. Id. Hylton

asks the Court to declare the immigration proceedings against him null and void, declare his ICE

arrest and custody illegal, and order his immediate release from custody. Id. at 7.

       Article III of the Constitution “extends the jurisdiction of federal courts to only ‘Cases’

and ‘Controversies.’” Strickland v. Alexander, 772 F.3d 876, 882 (11th Cir. 2014). This “case-

or-controversy restriction imposes” what is “generally referred to as ‘justiciability’ limitations.”

Id. There are “three strands of justiciability doctrine—standing, ripeness, and mootness—that go

to the heart of the Article III case or controversy requirement.” Harrell v. The Fla. Bar, 608

F.3d 1241, 1247 (11th Cir. 2010) (internal quotation marks and alterations omitted). Regarding




                                                  2
the mootness strand, the United States Supreme Court has made clear that “a federal court has no

authority ‘to give opinions upon moot questions or abstract propositions, or to declare principles

or rules of law which cannot affect the matter in issue in the case before it.’” Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal citation omitted).

Accordingly, “[a]n issue is moot when it no longer presents a live controversy with respect to

which the court can give meaningful relief.” Friends of Everglades v. S. Fla. Water Mgmt. Dist.,

570 F.3d 1210, 1216 (11th Cir. 2009) (internal quotation marks omitted). Questions of

justiciability are not answered “simply by looking to the state of affairs at the time the suit was

filed. Rather, the Supreme Court has made clear that the controversy ‘must be extant at all

stages of review, not merely at the time the complaint is filed.’” Christian Coal. of Fla., Inc. v.

United States, 662 F.3d 1182, 1189–90 (11th Cir. 2011) (quoting Preiser v. Newkirk, 422 U.S.

395, 401 (1975)). “Events which occur subsequent to the filing of a petition may render the

matter moot.” Johnson v. Glover, No. 1:04-CV-413, 2006 WL 1008986, at *1 (M.D. Ala. Apr.

18, 2006) (citing Nat’l Black Police Ass’n v. District of Columbia, 108 F.3d 346, 350 (D.C. Cir.

1997)). A “‘mootness issue quite clearly can be raised sua sponte. . . .’” Id. (quoting Medberry

v. Crosby, 351 F.3d 1049, 1054 n.3 (11th Cir. 2003), in turn quoting Sannon v. United States,

631 F.2d 1247, 1250 (5th Cir. 1980))).

       Here, Hylton requests his immediate release from custody and certain declarations by this

Court. Doc. 1. However, Hylton was removed from this country during the pendency of this

Petition, and the Court raises the issue of the mootness of Hylton’s Petition sua sponte. There is

no longer a “live controversy” over which the Court can give meaningful relief. Friends of

Everglades, 570 F.3d at 1216. Accordingly, the Court should DENY as moot Hylton’s Petition

for Writ of Habeas Corpus and Respondent’s Motion to Dismiss.




                                                  3
II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Hylton leave to appeal in forma pauperis. Though Hylton

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Hylton’s filings, there are no non-frivolous issues to raise

on appeal, and an appeal would not be taken in good faith. Thus, the Court should DENY

Hylton in forma pauperis status on appeal.

                                          CONCLUSION

       Based on the foregoing, I RECOMMEND the Court DENY as moot Hylton’s § 2241

Petition and Respondent’s Motion to Dismiss, DIRECT the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENY Hylton leave to appeal in forma

pauperis.


                                                   4
        The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action.

        Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon Hylton

at his last known address and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 19th day of March,

2020.




                                        ____________________________________
                                        BENJAMIN W. CHEESBRO
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                                 5
